Citation Nr: 1225853	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-32 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, and depression.

2.  Entitlement to service connection for a disability of the left ankle.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for Meniere's syndrome, claimed as dizziness.

5.  Entitlement to service connection for a disability of the spine.

6.  Entitlement to service connection for a sinus disability, to include sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from January 1960 to January 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from (1) a May 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for arthropathy of the left knee, with an initial 10 percent rating, and arthropathy of the left shoulder with an initial 10 percent rating, both effective November 1, 2004; and denied service connection for an anxiety disorder and for degenerative changes in the thoracolumbar spine; and (2) a June 2007 rating decision from the Huntington RO which denied service connection for dizziness, hearing loss, a left ankle disability, sinus problems, and a stomach condition, and confirmed and continued the prior denials of service connection for degenerative changes in the thoracolumbar spine, and an acquired psychiatric disorder to include anxiety.  Due to the convoluted procedural history of the Veteran's claims, the appellate status of each claim is addressed in detail in this Introduction.

Service connection claims

In January and July 2007, the Veteran submitted a notice of disagreement (NOD) with respect to the denial of his claims for service connection, including an anxiety disorder and a back disability.  Notably, the RO treated the Veteran's assertions concerning his psychiatric disability and his back disability as attempts to reopen previously-denied claims; the Veteran's January 2007 NOD, however, was within a year of the May 2006 denial of those claims, and as such, must be treated as an NOD pursuant to 38 C.F.R. §§ 20.201, 20.302(a) (2011).  

The RO "reopened" the issues of entitlement to service connection for degenerative changes in the thoracolumbar spine and an acquired psychiatric disorder to include anxiety (claimed as nerves and depression), in a June 2007 rating decision.  

The Veteran filed a July 2007 "NOD" in which he disagreed with the denial of service connection for, inter alia, spine and anxiety disabilities.  As of July 2007, however, the Veteran was still waiting for an SOC following his January 2007 NOD; it is apparent that the July 2007 statement disagreeing with the denial of his "reopened" claim was understandably induced by the RO's improper treatment of his January 2007 NOD as a new claim.  

Thereafter, in March 2008, the Veteran submitted a claim for service connection for PTSD.

In March 2008, the RO issued an SOC addressing the claims for service connection for, inter alia, degenerative changes in the thoracolumbar spine and an acquired psychiatric disorder, to include anxiety (claimed as nerves and depression); the SOC did not address the issue of service connection for PTSD.  While the RO improperly treated those claims as "reopened," the RO addressed the service connection issues on their merits, satisfying the requirement that an SOC be issued.  38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. §§ 19.29, 19.30 (2011); see Manlincon v. West, 12 Vet. App. 238 (1999) (holding that when a Veteran has filed an NOD and there is no SOC on file for the issues identified in the NOD, the Board must remand, not refer, the issues to the RO for issuance of an SOC).

Consideration of entitlement to service connection for all of the Veteran's acquired psychiatric disorders is appropriate when construing his claim.  The Court has held that when a Veteran claims service connection he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Veteran filed a claim of service connection for his "nerves" in February 2005.  The record in this case reveals diagnoses of anxiety and depression, and the Veteran has expanded his claim to include PTSD.  For this reason, the issue on appeal encompasses service connection for any psychiatric disability in addition to his claim for "nerves." 

The March 2008 SOC also addressed the other service connection claims on appeal.  

The Veteran did not file his VA Form 9. Substantive Appeal (Appeal) until October 7, 2008, more than 60 days after the statement of the case (SOC) and a year after notice of the rating decision.  See 38 C.F.R. § 20.302(b) (2011) (providing that an Appeal must be filed within one year of the original rating decision, or within 60 days of the issuance of a statement of the case).  In September 2008; however, the RO had issued a supplemental statement of the case (SSOC) with regard to the claims for service connection for dizziness, hearing loss, left ankle disability, sinus problems, a low back and psychiatric disability.  The issuance of the SSOC in response to evidence obtained after the SOC but within the one year period after notice of the rating action denying service connection, served to extend the period for filing a substantive appeal for another 60 days.  38 C.F.R. § 20.302(b) (2011); VAOPGCPREC 9-97 (1997).  The Veteran submitted a substantive appeal within 60 days of the SSOC.  In addition, the RO certified the service connection issues as being on appeal.

Initial Ratings for the Shoulder and Knee

In March 2007, the Veteran filed a notice of disagreement (NOD) with regard to the initial rating determinations in the May 2006 rating decision.  The RO mailed to the Veteran a statement of the case (SOC) for these issues in March 2008.  

The RO issued another SOC in March 2008 SOC with regard to the issues of higher initial ratings for service-connected shoulder and knee disabilities.  In his October 2008 Form 9, the Veteran indicated that he wanted to appeal all issues listed on the statement of the case and any supplemental statement of the case, but the document was received more than one year after the notice of the rating decision and 60 days after the statement of the case.  He did ask for an extension of time to submit more evidence, but his statements cannot be construed as a timely substantive appeal with regard to the initial rating issues or a timely request for extension.  

In his October 2008, Form 9, the Veteran also asked for an extension of time to submit more evidence, but his statements cannot be construed as a timely substantive appeal with regard to the initial rating issues or a timely request for extension of time to file a substantive appeal because requests for extension must be received within the time period for filing the substantive appeal.  38 C.F.R. § 20.302 (2011).  

The filing of a substantive appeal is not a jurisdictional requirement, and the filing of a timely appeal is waived where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  The RO did not certify the initial rating issues to the Board or take any other action to indicate that those issues were on appeal.  

The RO did not certify these issues or take any action to indicate that they were on appeal.  The Veteran and his representative have also made no specific argument with regard to these issues since the statement of the case.  In the absence of a timely substantive appeal or indication that the RO has treated the initial ratings as being on appeal; the Board will not further consider these issues.

Psychiatric and Back Disabilities

In January 2007, the Veteran submitted an NOD with respect to the denial of his claim for service connection for an anxiety disorder and a back disability.  Notably, the RO treated the Veteran's assertions concerning his psychiatric disability and his back disability as attempts to reopen previously-denied claims; the Veteran's January 2007 NOD, however, was within a year of the May 2006 denial of those claims, and as such, must be treated as an NOD pursuant to 38 C.F.R. §§ 20.201, 20.302(a) (2011).  

The RO "reopened" the issues of entitlement to service connection for degenerative changes in the thoracolumbar spine and an acquired psychiatric disorder to include anxiety (claimed as nerves and depression), in a June 2007 rating decision.  

The Veteran filed a July 2007 "NOD" in which he disagreed with the denial of service connection for, inter alia, spine and anxiety disabilities.  As of July 2007, however, the Veteran was still waiting for an SOC following his January 2007 NOD; it is apparent that the July 2007 statement disagreeing with the denial of his "reopened" claim was understandably induced by the RO's improper treatment of his January 2007 NOD as a new claim.  

Thereafter, in March 2008, the Veteran submitted a claim for service connection for PTSD.

Also in March 2008, the RO issued an SOC addressing the claims for service connection for, inter alia, degenerative changes in the thoracolumbar spine and an acquired psychiatric disorder, to include anxiety (claimed as nerves and depression); the SOC did not address the issue of service connection for PTSD.  While the RO improperly treated those claims as "reopened," the RO addressed the service connection issues on their merits, satisfying the requirement that an SOC be issued.  38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. §§ 19.29, 19.30 (2011); see Manlincon v. West, 12 Vet. App. 238 (1999) (holding that when a Veteran has filed an NOD and there is no SOC on file for the issues identified in the NOD, the Board must remand, not refer, the issues to the RO for issuance of an SOC).

Consideration of entitlement to service connection for all of the Veteran's acquired psychiatric disorders is appropriate when construing his claim.  The Court has held that when a Veteran claims service connection he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Veteran filed a claim of service connection for his "nerves" in February 2005.  The record in this case reveals diagnoses of anxiety and depression, and the Veteran has expanded his claim to include PTSD.  For this reason, the issue on appeal encompasses service connection for any psychiatric disability in addition to his claim for "nerves." 

Other Matters

In May 2009, the Veteran submitted copies of VA progress notes and examination reports from 2005 and 2006.  While no subsequent SSOC was issued addressing this evidence, none was necessary; the evidence was of record at the time of the March 2008 SOCs and September 2008 SSOC.  

In September 2007, the Veteran submitted a statement which could be construed as contending that the effective dates for the grants of service connection for left shoulder and knee disabilities should have been earlier.  Although there are no independent claims for earlier effective dates, clear and unmistakable error in prior final ratings could serve as a basis for an earlier effective date.  38 C.F.R. § 3.105(a) (2011); Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006).  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action

The record raises a claim for a total rating based on individual unemployability.  This matter is also referred to the AOJ for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

Recent changes to VA regulations provide that if the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, the occurrence of the claimed stressor may be established by the Veteran's testimony alone if the stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2011).  

The Veteran has asserted that during his service in Korea, he was required to cross a river on multiple occasions in small boats that were prone to sinking.  He also indicated that his unit was required to travel to Seoul to assist in the control of the capital when a rogue Republic of Korea general attempted to take over the government, during which time the Republic of Korea army pointed numerous weapons, including machine guns, at his unit.

The Veteran has been provided treatment since at least July 28, 1966 for psychiatric conditions.  During that time, he has been diagnosed as having anxiety and depression (including associated tremors, chest pain, and shortness of breath), and has had a positive PTSD screening.  Recent VA treatment records have shown that he has current diagnoses of anxiety and depression, in addition to his positive PTSD screening. 

The Veteran's psychiatric treatment records in the claims file are incomplete, and all available records should be obtained.  Records currently in the claims file indicate that between July 28, 1966, and October 31, 1983, he received psychotherapy from the Tri-District Community Health Services, Inc. in Algoma, West Virginia.  There is no indication that any effort has been made to obtain treatment records from this facility.  

Additionally, in May 2008 the Veteran submitted a 1984 treatment record from Dr. W.B., as well as a report from Dr. M.M. that is missing the first page and otherwise undated.  Unfortunately, both reports are incomplete, in that pages are missing, and sections of pages of the reports were not properly copied, and are cut off from the materials in the file.  The RO should attempt to obtain the full reports from Dr. W.B. and Dr. M.M. 

These outstanding and/or incomplete records indicated by the file must be obtained prior to readjudication of the Veteran's claims.  

The Veteran's contentions and the available treatment reports suggest that the current psychiatric disability might be related to service.  A psychiatric examination is needed to determine if the Veteran has a psychiatric disorder, including PTSD, is related to service, including fear of hostile military action.  McLendon, 20 Vet. App. at 83.  Such an examination should specifically address whether the Veteran has PTSD that is related to a corroborated in-service stressor, or whether he has PTSD related to a stressor that is consistent with his service pursuant to 38 C.F.R. § 3.304(f)(3).


Other Claims for Service Connection

The Veteran has asserted that an ankle disability, a back disability, hearing loss, a sinus disability, and dizziness, began during his service and have continued to the present.  The Veteran's statements in this regard have been supported by additional statements from the Veteran's friends and family, dating his disabilities back to his service.

As for his dizziness, the Veteran's service treatment records show that he would become lightheaded during formation.  He had sinus symptomatology in service, including treatment for illnesses, including colds, and reported chronic/frequent colds and sinusitis on his separation medical history.  He also listed painful joints on his separation history, as potentially related to his ankle.

Private medical records reveal that, since service, the Veteran has been diagnosed as having sinusitis and allergic rhinitis, lumbral sacral sprain disease, anxiety and depression (including associated tremors, chest pain, and shortness of breath), Meniere's syndrome, and hearing loss.  While these diagnoses are many years old, the Veteran has asserted that they have continued to the present, and some of these diagnoses, including a diagnosis of dizziness, are reflected in more recent VA treatment records.  Concerning the Veteran's claimed back disability; a VA X-ray report shows that the Veteran has minor degenerative changes of the lumbar spine.

In sum, there is competent evidence of current ankle, back, sinus, hearing, and dizziness symptomatology.  Also, there is competent evidence of in-service lightheadedness, joint pain, and sinus trouble in the Veteran's service treatment records, and, by way of the Veteran's statements, competent evidence of in-service symptoms of sinus problems, hearing loss, back pain, dizziness, and ankle problems.  

VA's duty to obtain examinations as to the etiology of the Veteran's ankle, back, sinus, hearing loss, and dizziness symptomatology, is therefore triggered.  McLendon, 20 Vet. App. at 83.  Such examinations are needed to determine whether the Veteran has current hearing loss, sinus, and ankle disabilities, the nature of his current dizziness, and spine disabilities, and the etiology of all of these claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide detailed information concerning his claimed stressor(s), to include approximated dates of occurrence, within a two-month time frame.  

If sufficient information is provided, verify the stressors through official sources.  (As noted above, service connection for PTSD no longer requires verification of stressors related to hostile military or terrorist activity, if consistent with the circumstances of service.  See 38 C.F.R. § 3.304(f)(3)).

2.  Attempt to contact Drs. W.B. and M.M. or their respective offices to obtain complete copies of the June 11, 1984 report (Dr. W.B.) and undated report received by VA on May 30, 2008 (Dr. M.M.).  The records, if obtainable, should be associated with the Veteran's claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any current acquired psychiatric disability, including PTSD, anxiety disorder and depression.  

The claims folder must be made available to and be reviewed by the examiner.  All indicated tests and studies should be conducted.

The examiner should opine, for all psychiatric disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability had its onset during service, is related to the Veteran's reported chest pressure in service, or is otherwise attributable to the Veteran's active service.  

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for psychiatric symptomatology in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether any current left ankle disability is a result of a disease or injury in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current left ankle disability had its onset in service or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner must acknowledge and comment on the Veteran's reports of ankle symptoms in the years since service.  

The absence of evidence of treatment for an ankle injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing loss disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The Veteran should be afforded audiology testing, including a puretone audiometry test and a speech recognition test (Maryland CNC test), and all results of such tests should be recorded.  The examiner must also fully describe the functional effects of any hearing disability.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss disability had its onset in service, or is otherwise the result of a disease or injury in service.  In formulating the above opinions, the examiner must acknowledge and comment on the significance, if any, of the Veteran's complaints of hearing loss.

The examiner must provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service noise exposure and hearing problems, his symptoms and history, and such reports, including those of a continuity of hearing loss since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current dizziness disability, to include Meniere's syndrome.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the any current dizziness disability had its onset in service, is related to the Veteran's reported light-headedness in service, or is otherwise the result of a disease or injury in service.

The examiner must provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for dizziness in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of a continuity of dizziness symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether his spine disability is a result of a disease or injury in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current spine disability, to include the January 2006 findings of degenerative changes of the spine, had its onset in service or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner must acknowledge and comment on the Veteran's reports of spine symptoms in the years since service.  

The absence of evidence of treatment for a spine injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current sinus disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the any current sinus disability had its onset in service, is related to the Veteran's extended cold/illness symptoms during service, or is otherwise the result of a disease or injury in service.

The examiner must provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for sinus problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of a continuity of sinus symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

9.  The AOJ should review the examination report and opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

10.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




